Title: From Thomas Jefferson to George Richardson, 15 July 1823
From: Jefferson, Thomas
To: Richardson, George


Sir
Monto
July 15. 23.
Your favor of June 16. was recieved on the 10th inst. the last letter I recd from your brother Richard was dated Jamaica July 27. 1809. now 14. years ago. I have never doubted that he must have died within a year or two after that, as he was rarely longer than that without writing to me. I inclose you that letter as it will be some guide in your  enquiries after him. he names mr Pollock of Norfolk as the best channel for communicns from you. if this is not approved, your best method will be to address a letter to our Consul in Jamaica, requesting him to make such enquiries as are within his reach and to communicate them to you, to enable you to judge what measures to take next. our public officers abroad do these things of courtesy, if not of strict duty. your letter had better be sent under cover to the Secretary of state to be forwarded to Jamaica with his first dispatches,  & you  would do well to get some member of your delegn to recommend it to the  patronage of the Secretary.I salute you with esteem & respectTh: J